Memorandum by the Court. Respondent’s construction contract with the United States Air Force was made subject to certain Federal statutes, the Davis-Bacon Act (46 U. S. Stat. 1494 [1935], as amd.; U. S. Code, tit. 40, §§ 276a-276a-7 [1964]), which provides rules for the determination of wages on Federal contracts, and the Eight-Hour Law as then in force (27 U. S. Stat. 340 [1892], as amd.; U. S. Code, tit. 40, § 321 [1958]; 54 U. S. Stat. 884 [1940]; U. S. Code, tit. 40, § 325a [1958]), which requires payment of so-called time and a half for overtime. Under these statutes appellants, the employees of respondent’s subcontractor, sue both contractor and subcontractor for wages to which they were allegedly entitled from the subcontractor, alleging that they were deprived of the wages by the subcontractor’s wrongful acts. There appears no contract provision nor any statute or decisional law whereby, upon the facts of this case, respondent can be held liable for the payment of the wages of its subcontractor’s employees in an action of this sort. Order dismissing complaint as to defendant-respondent for insufficiency affirmed, without costs.
Herlihy, J. P., Reynolds, Aulisi and Hamm, JJ., concur.